      CASE 0:18-cv-02989-MJD-LIB Document 21 Filed 02/12/19 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



FRANCISCO LARA-SAAVEDRA,

                   Petitioner,



v.                                    MEMORANDUM OF LAW & ORDER
                                      Civil File No. 18-2989 (MJD/LIB)

JEFFERSON BEAUREGARD SESSIONS, III,
Attorney General; et al.,

                   Respondents.

Francisco Lara-Saavedra, pro se.

Pamela Marentette, Assistant United States Attorney, Counsel for Respondents.

I.    INTRODUCTION

      This matter is before the Court on Petitioner Francisco Lara-Saavedra’s

Motion for Emergency Temporary Restraining Order or Preliminary Injunction.

[Docket No. 11] Because the Court has no jurisdiction, the motion is denied

without prejudice, the matter is transferred to the Eighth Circuit Court of

Appeals, and the hearing that was set for Wednesday, February 13, 2019, is

cancelled.

II.   BACKGROUND

                                         1
      CASE 0:18-cv-02989-MJD-LIB Document 21 Filed 02/12/19 Page 2 of 7




      A.     Factual Background

      Petitioner Francisco Lara-Saavedra is a Mexican citizen and entered the

United States illegally at an unknown time. (Second Wright Decl. ¶ 4.)

Immigration and Customs Enforcement (“ICE”) took Petitioner into custody on

April 24, 2018, and he was ordered detained without bond. (First Wright Decl. ¶

5.)

      On June 22, 2018, Petitioner applied for U-visa (the crime victim visa), and

his application is still pending. (Second Wright Decl. ¶ 7.) On August 7, 2018,

the Immigration Judge denied all relief from removal and ordered Petitioner

removed to Mexico. (Second Wright Decl. ¶ 8.) On August 29, 2018, he filed a

notice of appeal of the Immigration Judge’s order to the Board of Immigration

Appeals (“BIA”). (Id.; Second Wright Decl., Ex. A.) Petitioner argued that his

removal proceedings should be closed due to his pending U-Visa application and

that his immigration attorney was ineffective before the Immigration Judge.

      B.     Procedural History

      On October 22, 2018, Petitioner filed this pro se § 2241 habeas petition

against the Attorney General, the Secretary of the Department of Homeland

Security, the Acting Director of ICE, the Director of the St. Paul Field Office of

ICE, and the Sheriff of Freeborn County. Petitioner claimed that his continued

                                          2
       CASE 0:18-cv-02989-MJD-LIB Document 21 Filed 02/12/19 Page 3 of 7




detention pending removal was unconstitutional and requested that the Court

grant him relief in the form of release onto supervision pending his removal

decision.

       On January 11, 2019, the BIA informed Plaintiff that it was dismissing his

appeal and that he had 30 days to file a petition for review of the BIA decision

with the Court of Appeals. (Petitioner Exs., Ex. D; Second Wright Decl. ¶ 12;

Second Wright Decl., Ex. A.) Now that there is a final order of removal,

Petitioner will be removed on an ICE charter flight in the next week. (Second

Wright Decl. ¶ 13.)

       On February 7, 2019, Petitioner filed the current motion for a temporary

restraining order. Petitioner claims he is preparing a motion to reopen with the

BIA and wants this Court to stay deportation while the motion to reopen is filed

and considered on the issue of ineffective assistance of counsel and while the

adjudication of his U-Visa application is decided.

III.   DISCUSSION

       Except as provided in this section and notwithstanding any other
       provision of law (statutory or nonstatutory), including section 2241
       of Title 28, or any other habeas corpus provision, and sections 1361
       and 1651 of such title, no court shall have jurisdiction to hear any
       cause or claim by or on behalf of any alien arising from the decision
       or action by the Attorney General to commence proceedings,


                                         3
      CASE 0:18-cv-02989-MJD-LIB Document 21 Filed 02/12/19 Page 4 of 7




      adjudicate cases, or execute removal orders against any alien under
      this chapter.

8 U.S.C. § 1252(g).

      “A claim that is ‘connected directly and immediately’ to a decision to

execute a removal order arises from that decision.” Silva v. United States, 866

F.3d 938, 940 (8th Cir. 2017) (citation omitted). “The statute [] makes no

distinction between discretionary and nondiscretionary decisions. So long as the

claim arises from a decision to execute a removal order, there is no jurisdiction.”

Id.

      In Silva, the Eighth Circuit noted that, in Jama v. Immigration &

Naturalization Service, 329 F.3d 630 (8th Cir. 2003), aff’d, 543 U.S. 335 (2005), the

court had “essentially carved out an exception to § 1252(g) for a habeas claim

raising a pure question of law, in part due to concerns that a contrary rule would

give rise to substantial constitutional questions.” Silva, 866 F.3d at 941. Thus, a

challenge to “the Attorney General’s construction of a statute” would qualify

under Silva, but not a “fact-intensive inquiry into whether conditions in [a

particular country] have changed such that his removal should be prevented and

whether he has been afforded adequate due process.” Abukar v. Whitaker, No.

CV 18-3254 (DSD/KMM), 2018 WL 6191149, at *2 (D. Minn. Nov. 28, 2018).

                                          4
      CASE 0:18-cv-02989-MJD-LIB Document 21 Filed 02/12/19 Page 5 of 7




      As this Court held in Adan v. Sessions, “any appeal of the BIA’s decision

on the initial removal order or the motion to reopen is within the exclusive

jurisdiction of the appropriate Court of Appeals.” No. CV 17-5328 (MJD/BRT),

2017 WL 6001740, at *3 (D. Minn. Dec. 4, 2017) (citing Tostado v. Carlson, 481

F.3d 1012, 1014 (8th Cir. 2007); Mata v. Lynch, 135 S. Ct. 2150, 2153-54 (2015)).

The “sole and exclusive means for judicial review of an order of removal” is

filing a petition for review “with the appropriate court of appeals.” 8 U.S.C. §

1252(a)(5). The Eighth Circuit Court of Appeals may grant a stay of removal

pending adjudication of the petition for review, but that decision is within the

discretion of the Eighth Circuit. Id. § 1252(b)(3)(B). See also Tostado v. Carlson,

481 F.3d 1012, 1014 (8th Cir. 2007) (holding that “district courts no longer have

habeas jurisdiction to review final orders of review [sic]; instead, any habeas

corpus petition pending in the district court in which an alien challenges a final

administrative order of removal, deportation, or exclusion must be transferred

by the district court to the appropriate court of appeals”).

      Because the Court does not have jurisdiction to review the execution of the

final order of removal, the Court denies the motion for a temporary restraining

order without prejudice. Petitioner is not challenging the Attorney General’s



                                          5
      CASE 0:18-cv-02989-MJD-LIB Document 21 Filed 02/12/19 Page 6 of 7




interpretation of a statute or other legal question. He is challenging whether the

BIA erred in finding that his counsel was not ineffective and requesting a stay

while his U-Visa application is considered, which may take many years. The

original underlying habeas petition addresses the constitutionality of the length

of Petitioner’s detention. This original issue will be moot as Petitioner is set to be

removed within the next week. Thus, the Court interprets Petitioner’s filings to

have changed the basis for his habeas to those issues set forth in his motion for a

temporary restraining order. While this Court does not have jurisdiction to

decide these issues, the Eighth Circuit Court of Appeals may address them.

Thus, the matter is transferred to the Eighth Circuit Court of Appeals for review

of the BIA’s decision and request for a stay.




      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1.     Petitioner Francisco Lara-Saavedra’s Motion for Emergency
             Temporary Restraining Order or Preliminary Injunction.
             [Docket No. 11] is DENIED WITHOUT PREJUDICE.

      2.     The hearing set for February 13, 2019, is CANCELLED.



                                          6
     CASE 0:18-cv-02989-MJD-LIB Document 21 Filed 02/12/19 Page 7 of 7




     3.    The Clerk of Court shall TRANSFER this action to the United
           States Court of Appeals for the Eighth Circuit.




Dated: February 12, 2019          s/ Michael J. Davis
                                  Michael J. Davis
                                  United States District Court




                                     7
